 Case 5:21-cv-00016-EKD Document 52 Filed 08/16/21 Page 1 of 2 Pageid#: 389




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Harrisonburg Division



 CONSUMER FINANCIAL PROTECTION
 BUREAU; COMMONWEALTH OF
 MASSACHUSETTS; THE PEOPLE OF
 THE STATE OF NEW YORK, by LETITIA
 JAMES, Attorney General of the State of
 New York; and COMMONWEALTH OF
 VIRGINIA, EX REL. MARK R. HERRING,                    Case No.: 5:21-cv-00016-EKD
 ATTORNEY GENERAL,

    Plaintiffs,

    v.

 NEXUS SERVICES, INC.; LIBRE BY
 NEXUS, INC.; MICHEAL DONOVAN;
 RICHARD MOORE; and EVAN AJIN,

    Defendants.



                                NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Samantha K. Collins of Arent Fox LLP hereby enters her

appearance in this action on behalf of Defendants Nexus Services, Inc.; Libre by Nexus, Inc.;

Micheal Donovan; Richard Moore; and Evan Ajin, and requests that all notices and papers given

or served in this case be given and served upon her.
 Case 5:21-cv-00016-EKD Document 52 Filed 08/16/21 Page 2 of 2 Pageid#: 390




Dated: August 16, 2021




                                        ARENT FOX LLP

                                        By: /s/ Samantha K. Collins
                                        Samantha K. Collins (Bar No. 89010)
                                        1717 K Street, NW
                                        Washington, DC 20006-5344
                                        Tel: 202-857-6221
                                        Fax: 202-857-6395
                                        Attorney for Nexus Services, Inc.; Libre by
                                        Nexus, Inc.; Micheal Donovan; Richard
                                        Moore; and Evan Ajin
